REVISED MARCH 12, 2009
        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                    FILED
                                                                  February 18, 2009

                                  No. 07-31191                 Charles R. Fulbruge III
                                                                       Clerk

United States of America, ex rel., BRANCH CONSULTANTS

                                            Plaintiff-Appellant
v.

ALLSTATE INSURANCE COMPANY; STATE FARM FIRE AND
CASUALTY COMPANY; LIBERTY MUTUAL FIRE INSURANCE
COMPANY; FIDELITY NATIONAL INSURANCE COMPANY; FIDELITY
NATIONAL PROPERTY AND CASUALTY INSURANCE COMPANY;
AMERICAN NATIONAL PROPERTY & CASUALTY COMPANY; PILOT
CATASTROPHE SERVICES INC; CRAWFORD & COMPANY, Allied Claims;
NCA GROUP INC; SIMSOL INSURANCE SERVICES INC; UNIDENTIFIED
PARTIES; AMERICAN RELIABLE INSURANCE COMPANY; COLONIAL
CLAIMS CORP; STANDARD FIRE INSURANCE COMPANY

                                            Defendants-Appellees



                Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:06-CV-4091


Before BENAVIDES, SOUTHWICK, and HAYNES, Circuit Judges.
HAYNES, Circuit Judge:
      Relator Branch Consultants appeals the district court’s dismissal of its
False Claims Act (FCA) complaint under the FCA’s first-to-file jurisdictional bar.
See 31 U.S.C. § 3730(b)(5) (1994). The district court found the bar applicable
                                       No. 07-31191

because Branch’s complaint alleges “the same general conduct and theory” of
Katrina-related insurance fraud as the previously-filed FCA action in States ex
rel. Rigsby v. State Farm Insurance Co. (Rigsby),1 despite the fact that Branch
focuses on different details, geographic locations, and other insurer defendants.
      We agree with the district court that Branch cannot avoid § 3730(b)(5)’s
jurisdictional bar by merely adding details and geographic locations to the
material allegations contained in Rigsby. Thus, we affirm the district court’s
dismissal as to Defendant State Farm Fire and Casualty Company and Allstate
Insurance Company – the only Branch Defendants that Rigsby names. But,
under the facts of this case, we cannot hold that “suit as to one is suit as to all.”
Thus, we disagree with the district court that Rigsby’s State Farm and Allstate
allegations and generic naming of two other insurers, by itself, triggers the first-
to-file bar as to Branch’s specific allegations against other insurers that Rigsby
did not name. Accordingly, we affirm the district court’s dismissal as to State
Farm and Allstate and reverse the dismissal as to all other Defendants. Because
factual findings may be appropriate with respect to the public disclosure ground
urged by the remaining Defendants in the alternative, we remand the cause so
the district court can consider that ground in the first instance. We also remand
so the district court can consider in the first instance the remaining Defendants’
argument that Branch’s pleading is deficient under FED. R. CIV. P. 9(b).
                                        I. FACTS
      Relator Branch brought this action against eight insurance companies and
six adjusting firms on behalf of the United States under the qui tam provisions
of the FCA.2 The insurer Defendants are participants in FEMA’s Write-Your-


      1
          No. 1:06-CV-433 (S.D. Miss. Apr. 26, 2006).
      2
       The Appellees in this appeal are Allstate, State Farm, Liberty Mutual Fire Insurance
Company, Fidelity National Insurance Company, Fidelity National Property and Casualty
Insurance Company, American National Property & Casualty Insurance Company, Pilot

                                              2
                                       No. 07-31191

Own flood insurance program (the WYO program). This program allows private
insurance companies to write and service, in their own names, the federally
backed Standard Flood Insurance Policy (SFIP). Participants in the WYO
program are responsible for determining the extent of an insured’s flood damage,
which in turn determines the amount of benefit ultimately paid out by the
Federal Treasury. See Wright v. Allstate Ins. Co., 415 F.3d 384, 386 (5th Cir.
2005) (noting that payments on SFIP claims are a direct charge on the United
States Treasury). While the program has rules applicable to all insurers in the
program, the program does not involve coordinated efforts by or joint cooperation
among the participating insurers.
      To ensure accurate estimates of flood damage, WYO insurers are generally
required to comply with certain conditions, such as submitting a proof of loss.
Following Hurricane Katrina, however, FEMA was forced to waive certain of
these requirements in order to expedite payments to insureds. According to
Branch, this created a perverse incentive for WYO insurers to understate losses
due to wind (which an insurer would be required to pay under the insured’s
homeowner’s policy) and overstate losses due to flood, thereby shifting the loss
from the WYO insurers to the federal government.
A. The Rigsby Complaint
      On April 2, 2006, prior to the filing of Branch, Cori and Kerri Rigsby,
employees of a company that provides disaster claims management services for
several WYO insurers, filed an FCA claim alleging that four insurance
companies defrauded the federal government by mischaracterizing wind damage
as flood damage in the wake of Hurricane Katrina.3 Specifically, the Rigsbys


Catastrophe Services Inc., Crawford & Company, Allied Claims, NCA Group Inc., Simsol
Insurance Services Inc., American Reliable Insurance Company, Colonial Claims Corp., and
Standard Fire Insurance Company (collectively Defendants).
      3
          The Rigsby complaint is currently pending in the Southern District of Mississippi.

                                              3
                                       No. 07-31191

alleged that, while adjusting claims for certain WYO insurers, they learned that
the insurers “made a corporate decision to misdirect and misallocate claims from
those of hurricane coverage to flood claims” payable by the federal government.
While the Rigsbys lodged these general allegations of wind/water fraud against
four WYO insurers,4 the only specific instances of fraud alleged in their
complaint concerned defendant State Farm. The Rigsbys alleged that “State
Farm directed its employee adjusters and independent contractor adjusters to
show flood damage whenever and wherever there was any amount of water
damage, and to adjust the claim as flood insurance rather than hurricane
insurance even though the primary mechanism for damage was wind, not flood
waters.” “[A]djusters were told that if they initially analyzed a claim and found
that the insured had less damage under flood coverage than policy limits
allowed, the adjuster was told to go back through the claim a second time to
ensure that the flood claim ‘hit limits.’” The Rigsby’s complaint alleged two
specific instances where State Farm put this fraudulent policy into practice, both
dealing with Katrina damage to homes in Mississippi, and also alleged that they
provided adjusting services for Allstate.
B. Branch’s Complaint
       With Rigsby under seal, Branch filed this FCA action on August 2, 2006
and amended its complaint on June 22, 2007.5 Like Rigsby, Branch alleges that
the WYO insurer Defendants “defrauded NFIP by misattributing wind damage
and other non-flood losses to the flood policies subsidized or underwritten by the
Government rather than correctly attributing such losses to causes that are


       4
      The insurer defendants in Rigsby are State Farm, Allstate, Nationwide Insurance
Company, and USAA Insurance Company.
       5
          Our focus is on the allegations in Branch’s first amended complaint because “when a
plaintiff files a complaint in federal court and then voluntarily amends the complaint, courts
look to the amended complaint to determine jurisdiction.” Rockwell Int’l Corp. v. United States,
549 U.S. 457, 127 S. Ct. 1397, 1409 (2007) (construing the FCA’s public disclosure bar).

                                               4
                                   No. 07-31191

covered by homeowners policies largely underwritten by themselves.” But
unlike Rigsby, Branch goes beyond these general allegations of wind/water fraud
by detailing fifty-seven specific instances where Defendants allegedly
overestimated flood damage on Louisiana properties. Branch contends that it
discovered these specific instances of fraud when various insureds hired Branch
to re-examine the adjustments conducted by Defendants. During the course of
this employment, Branch alleges it discovered:
      a.    numerous examples of minimal if any flood damage and
      obvious wind damage, with a WYO adjustment of 100% flood
      damage,
      b.    buildings with substantial roof and other damage obviously
      caused by wind, and a high-water mark only inches off the floor,
      with all damage nonetheless attributed only to flood, and
      c.    buildings with a substantial amount of flood damage but even
      more wind damage adjusted at or near flood policy limits with a
      relatively small portion of the loss attributed to wind.
For each of the fifty-seven claimed instances of fraud, Branch lists the
homeowner’s address, his or her insurance company and policy number, the
amount of flood damage paid by the federal government, and a dollar amount
and explanation of the “true” flood damage to the properties. While Branch, like
Rigsby, names State Farm and Allstate, it also names a host of WYO insurers
that the Rigsbys did not sue.6 Branch lodges specific factual allegations against
each of the WYO insurers it sued.
C. District Court Proceedings
          Defendants filed a motion to dismiss Branch’s complaint, arguing that
the district court lacked subject matter jurisdiction because (a) Branch’s
allegations were based on publically disclosed information, (b) Branch was not
an “original source,” and (c) Branch failed to file its first amended complaint in


      6
        The additional Branch insurer Defendants are Liberty Mutual, Fidelity National
Insurance Company, Fidelity National Property & Casualty Company, American National
Property & Casualty, American Reliable, and St. Paul Travelers.

                                          5
                                  No. 07-31191

camera under seal at least sixty days before service. Defendants also argued
that Branch’s complaint did not meet the pleading requirements of FED. R. CIV.
P. 9(b).   Subsequently, the Southern District of Mississippi unsealed the
complaint in Rigsby and, in response, Defendants filed a supplemental motion
to dismiss, arguing that Rigsby barred Branch’s complaint under § 3730(b)(5)’s
first-to-file bar.
       The district court granted Defendants’ motion to dismiss, ruling only on
the issues raised in the supplemental motion. The district court concluded that
the FCA’s first-to-file bar deprived it of jurisdiction over Branch’s complaint
because the complaint alleged the “same general conduct and theory of fraud”
as Rigsby, regardless of whether Branch alleged different details, different
geographic locations, or other participants in the alleged scheme. Branch’s
claims are now before this Court.
                               II. DISCUSSION
       Branch contends that the district court’s construction of § 3730(b)(5) is
inconsistent with the FCA’s text and purpose and deviates from the
interpretations of other courts.     Branch also asserts that Rigsby cannot
constitute a first-filed action under § 3730(b)(5) because it fails to satisfy Rule
9(b)’s pleading requirements. Defendants argue that if we accept Branch’s
arguments regarding the first-to-file bar, we should nonetheless affirm on the
alternative grounds of the FCA’s public disclosure bar, 31 U.S.C. § 3730(e)(4)(A),
or Branch’s failure to comply with the pleading requirements of Rule 9(b).
       When addressing a dismissal for lack of subject matter jurisdiction, we
review application of law de novo and disputed factual findings for clear error.
Krim v. pcOrder.com, 402 F.3d 489, 494 (5th Cir. 2005). A district court’s factual
findings are clearly erroneous only if, after reviewing the record, this Court is
firmly convinced that a mistake has been made. Baldwin v. Stalder, 137 F.3d
836, 839 (5th Cir. 1998).

                                        6
                                         No. 07-31191

A. FCA Background
       We have discussed the procedural underpinnings of the FCA’s qui tam
provisions on prior occasions and thus do not repeat them here. See Riley v. St.
Luke’s Episcopal Hosp., 252 F.3d 749, 752-53 (5th Cir. 2001) (en banc); Searcy
v. Phillips Elecs. N. Am. Corp., 117 F.3d 154, 160 (5th Cir. 1997). It is sufficient
to say that under certain circumstances, the FCA permits “suits by private
parties on behalf of the United States against anyone submitting a false claim
to the government[.]” United States ex rel. Laird v. Lockheed Martin Eng’g &
Sci. Serv. Co., 336 F.3d 346, 351 (5th Cir. 2003).
       The history of the FCA’s qui tam provisions demonstrates repeated
attempts by Congress to balance two competing policy goals. On the one hand,
the provisions seek to encourage whistleblowers with genuinely valuable
information to act as private attorneys general in bringing suits for the common
good. Id. On the other hand, the provisions seek to discourage opportunistic
plaintiffs from filing parasitic lawsuits that merely feed off previous disclosures
of fraud. Id. To promote the latter goal, Congress has placed a number of
jurisdictional limits on the FCA’s qui tam provisions, including § 3730(b)(5)’s
first-to-file bar.7 Under this provision, if Branch’s claim had already been filed
by another, the district court lacked subject matter jurisdiction and was required
to dismiss the action. Similar in purpose, the public disclosure bar prevents a
private party from bringing a qui tam action regarding matters already the
subject of public knowledge, unless that party is an original source of the
information.8 While the two concepts have a similar goal – discouragement of

       7
         “When a person brings an action under this subsection, no person other than the
Government may intervene or bring a related action based on the facts underlying the pending
action.” 31 U.S.C. § 3730(b)(5).
       8
         A court lacks jurisdiction “over an action under this section based upon the public
disclosure of allegations . . . unless . . . the person bringing the action is an original source of
the information.” Id. § 3730(e)(4).

                                                 7
                                  No. 07-31191

parasitic lawsuits – they have different requirements. Here, the district court
ruled only on the first-to-file bar and did not reach the public disclosure bar.
Thus, we begin with the first-to-file bar.
B. The FCA’s First-to-File Bar
      § 3730(b)(5) bars a plaintiff from bringing “a related action based on the
facts underlying [a] pending action.” Although this circuit has yet to articulate
a test to determine when this provision applies, those circuits to do so have
uniformly asked whether the later-filed action alleges the same material or
essential elements of fraud described in the pending action. In United States ex
rel. LaCorte v. Smithkline Beecham Clinical Labs., Inc., 149 F.3d 227 (3d Cir.
1998), for example, the Third Circuit rejected an argument that § 3730(b)(5) bars
only later-filed qui tam actions arising from facts identical to those underlying
a pending action, noting that the text of the statute applies to “related action[s]
based on the facts underlying the pending action.” Id. at 232 (quoting 31 U.S.C.
§ 3730(b)(5)) (emphasis added). According to the Third Circuit, “if a later
allegation states all the essential facts of a previously-filed claim, the two are
related and § 3750(b)(5) bars the later claim, even if that claim incorporates
somewhat different details.” Id. at 232-33.
      Although LaCorte focused primarily on the text of § 3730(b)(5), the Third
Circuit also found support for its construction in the history of the FCA. The
1986 amendment to the FCA, which introduced the current version of §
3730(b)(5), attempted to achieve “the golden mean between adequate incentives
for whistle-blowing insiders with genuinely valuable information and
discouragement of opportunistic plaintiffs who have no significant information
to contribute of their own.” Id. at 234 (citation omitted). According to the Third
Circuit, an “overly narrow interpretation” of § 3730(b)(5) would disrupt this
delicate balance because “dozens of relators could expect to share a recovery for
the same conduct, decreasing their incentive to bring a qui tam action in the first

                                        8
                                        No. 07-31191

place.” Id. In contrast, a “broader bar” furthers the purpose of the FCA’s qui
tam provisions by ensuring “a race to the courthouse among eligible relators,
which may spur the prompt reporting of fraud.” Id. (internal quotations and
alternations omitted).
       In Walburn v. Lockheed Martin Corp., 431 F.3d 966 (6th Cir. 2005), the
Sixth Circuit explicitly adopted the reasoning of LaCorte, holding that §
3730(b)(5) applies if both complaints “allege ‘all the essential facts’ of the
underlying fraud, . . . even if [the later-filed] complaint ‘incorporates somewhat
different details.’” Id. at 971 (quoting LaCorte, 149 F.3d at 232-33). The Ninth
Circuit did the same in United States ex rel. Lujan v. Hughes Aircraft Co., 243
F.3d 1181 (9th Cir. 2001), although it adopted slightly different language: “§
3730(b)(5) bars later-filed actions alleging the same material elements of fraud
described in an earlier suit, regardless of whether the allegations incorporate
somewhat different details.” Id. at 1189; see also United States ex rel. Hampton
v. Columbia/HCA Healthcare Corp., 318 F.3d 214, 217-18 (D.C. Cir. 2003)
(adopting the Ninth Circuit’s “material elements of fraud test” from Lujan).9
Likewise, the Tenth Circuit, relying again on LaCorte, has found § 3730(b)(5)
applicable where the later-filed action does “no more than assert the same
material elements of fraud” described in a pending action. United States ex rel.
Grynberg v. Koch Gateway Pipeline Co., 390 F.3d 1276, 1279 (10th Cir. 2004).
       We agree with these circuits that the applicability of § 3730(b)(5) should
be determined under an “essential facts” or “material elements” standard.
Accordingly, as long as the later-filed complaint alleges the same material or
essential elements of fraud described in a pending qui tam action, § 3730(b)(5)’s


       9
          Nothing in Lujan indicates that the Ninth Circuit meant the phrase “same material
elements of fraud” to be construed differently than LaCorte’s phrase “all the essential facts”
of the fraud, especially since the Ninth Circuit found LaCorte’s “reasoning persuasive” as to the
proper test under § 3730(b)(5). Lujan, 243 F.3d at 1189.

                                               9
                                   No. 07-31191

jurisdictional bar applies. The question then becomes whether the district court
properly applied this standard, i.e., whether Branch’s complaint avoids the
potential preclusive effect of Rigsby because it alleges different details, different
geographic locations, and different wrongdoers.
      1. Details and Geographic Locations
      We agree with the district court that a relator cannot avoid § 3730(b)(5)’s
first-to-file bar by simply adding factual details or geographic locations to the
essential or material elements of a fraud claim against the same defendant
described in a prior compliant. As the Third Circuit explained, a relator who
merely adds details to a previously exposed fraud does not help “reduce fraud or
return funds to the federal fisc,” because “once the government knows the
essential facts of a fraudulent scheme, it has enough information to discover
related frauds.” LaCorte, 149 F.3d at 234; see also Grynberg, 390 F.3d at 1279
(“The pendency of [an] initial qui tam action . . . blocks other private relators
from filing copycat suits that do no more than assert the same material elements
of fraud, regardless of whether those later complaints are able to marshal
additional factual support for the claim.”). Any construction of § 3730(b)(5) that
focused on the details of the later-filed action would allow an infinite number of
copycat qui tam actions to proceed so long as the relator in each case alleged one
additional instance of the previously exposed fraud. This result cannot be
reconciled with § 3730(b)(5)’s goal of preventing parasitic qui tam lawsuits. See
Laird, 336 F.3d at 351.
      Under this framework, the district court properly dismissed Branch’s
allegations against State Farm. Rigsby specifically alleged that State Farm, in
its capacity as a WYO insurer, reallocated claims on two Mississippi properties
from wind damage to flood damage in a pernicious attempt to shift its costs to
the federal fisc. Branch brought identical allegations against State Farm, except
it also alleged facts concerning ten properties in neighboring Louisiana. Because

                                         10
                                        No. 07-31191

Branch cannot avoid the preclusive effect of Rigsby by focusing on additional
instances of fraud occurring in other geographic locations, § 3730(b)(5) applies
to bar its allegations against State Farm.10
       2. Allstate
       For this same reason, we affirm the dismissal of Allstate, named in the
Rigsby complaint. We recognize that only skeletal allegations are raised against
Allstate in that case. We express no opinion on the as-yet-unpresented question
of whether a dismissal for lack of any factual basis or on Rule 9(b) grounds in the
Rigsby case would then permit a suit by Branch or any other person with
knowledge of facts from suing Allstate without facing the first-to-file bar. In
other words, if the “first-filed” case is essentially a sham, does it continue to be
“first” after the court in that case dismisses it? The answer to that question
should await a case in which it is squarely presented.
       3. Unnamed Defendants
       The district court also dismissed Branch’s allegations against a host of
Defendants not named in Rigsby, presumably on the theory that Rigsby’s broad
allegations preempted the entire field of Katrina-related WYO fraud. No circuit
has directly addressed the issue of whether allegations in a first-filed action can
bar related allegations against wholly unrelated defendants brought in a
subsequent action. The closest cases are those holding that allegations of fraud
against a corporation may bar subsequent allegations of fraud against the
corporation’s subsidiaries. In Hampton, for example, the District of Columbia


       10
           Branch further contends that the district court erred in failing to analyze Rigsby for
Rule 9(b) sufficiency because, according to Branch, a complaint that fails Rule 9(b) cannot
constitute a first-filed action under § 3730(b)(5). See, e.g., Walburn, 431 F.3d at 972-73
(holding that a complaint that fails Rule 9(b) is rendered legally infirm from its inception, and
thus cannot preempt a later-filed complaint under the first-to-file bar). The sufficiency of the
Rigsby complaint under Rule 9(b) is a matter for that court to decide in the first instance.
Having alleged at least some detail as to State Farm, we hold that the Rigsby complaint is a
“first-filed” complaint as to State Farm.

                                              11
                                   No. 07-31191

Court of Appeals held that § 3730(b)(5) barred an action against certain
subsidiaries and employees of a corporation in light of a first-filed action naming
only the corporation. 318 F.3d at 218-19. In reaching this conclusion, however,
the court relied heavily on the fact that the first-filed action alleged a “corporate-
wide” fraud perpetrated by the corporation directly through its subsidiaries. Id.;
see also Grynberg, 390 F.3d at 1280 n.4 (relying on Hampton to conclude that an
FCA action against a corporation barred a subsequent action alleging the same
essential claim of fraud against its subsidiaries).
      Several circuits have also addressed the issue of unnamed wrongdoers in
the context of the FCA’s public disclosure bar, § 3730(e)(4)(A), which, as we
stated above, is not the same thing as the first-to-file bar. See, e.g., United
States ex rel. Gear v. Emergency Med. Assocs. of Ill., Inc., 436 F.3d 726, 729 (7th
Cir. 2006) (industry-wide public disclosures of Medicare fraud bar qui tam
actions “against any defendant who is directly identifiable from the public
disclosures”); United States v. Alcan Elec. & Eng’g, Inc., 197 F.3d 1014, 1019 (9th
Cir. 1999) (public disclosures of fraud that failed to identify specific defendants
but pertained to “a narrow class of suspected wrongdoers – local electrical
contractors who worked on federally funded projects over a four-year period” –
triggered the public disclosure bar as to those contractors); United States ex rel.
Fine v. Sandia Corp., 70 F.3d 568, 572 (10th Cir. 1995) (where disclosures
“revealed that at least two of [the laboratory’s] eight sister laboratories were
engaged in” a fraud, the government would have little trouble “examining the
operating procedures of nine, easily identifiable, [Department of Energy]-
controlled, and government-owned laboratories.”); United States ex rel. Cooper
v. Blue Cross and Blue Shield of Fla., Inc., 19 F.3d 562, 566 (11th Cir. 1994)
(allegations of widespread Medicaid fraud made in sources in which a particular
insurance company was not specifically named or otherwise directly identified
were insufficient to trigger the public disclosure bar).

                                         12
                                       No. 07-31191

       If we were to apply these decisions by analogy to the first-to-file situation,
they suggest that there might be situations in which the allegations in a first-
filed complaint pertain to such a narrow or readily-identifiable group of potential
wrongdoers that § 3730(b)(5) acts to bar subsequent allegations against
previously unnamed defendants. But that is not the case here. Rigsby does not
allege a true industry-wide fraud or concerted action among a narrow group of
participants.     Rather, looking only at the facts pleaded (not any public
information, which is not part of the first-to-file analysis), Rigsby implicates, at
most, four specific WYO insurers among the approximately ninety-five WYO
insurers conducting business in the Louisiana and Mississippi areas during
Hurricane Katrina. Thus, Rigsby tells the government nothing about which of
the ninety-one other WYO insurers (and adjusting firms working for or with
those insurers), if any, actually engaged in any fraud. The potential for fraud
exists in any government program and, certainly, in the situation presented by
Hurricane Katrina where mass amounts of federal funds were expended in
emergency and less-controlled conditions. By itself, then, Rigsby tells us nothing
about any parties not named therein.11 Thus, in combing through a host of WYO
insurers and identifying those specific insurers and adjusting firms that may
have committed wind/water fraud, Branch likely revealed instances of fraud that
would have otherwise eluded the government.
       Further, unlike the additional defendants named in Hampton and
Grynberg, the additional defendants named in this case are not corporate
affiliates or subsidiaries of the Rigsby defendants. Neither Rigsby nor Branch
alleges that Katrina-involved WYO insurers conspired or acted in concert to
defraud the government. They are not part of a small group of carefully-


       11
          Indeed, private WYO insurance companies are independently responsible for issuing
flood coverage and for adjusting, settling, paying, and defending all claims arising from such
coverage. 44 C.F.R. § 62.23(d).

                                             13
                                   No. 07-31191

monitored federal contractors, or working together on a particular site. Rather,
the class of wrongdoers that may have committed Katrina-related wind/water
fraud are independent entities operating wholly separately, related only by their
mutual participation in the government’s WYO program.              Under these
circumstances, forcing the government to expend its limited time and resources
wading through the records of ninety-one WYO insurers in an attempt to
identify specific instances of fraud would completely undermine the enforcement
component of the FCA’s qui tam provisions.
      That is not to say that the first-filed bar can never bar a suit against an
unnamed alleged fraudfeasor who is not a corporate relative of the named
fraudfeasor. As stated above, “once the government knows the essential facts of
the fraudulent scheme, it has enough information to discover related frauds.”
LaCorte, 149 F.3d at 234. Here, nothing in the Rigsby complaint provided the
government with facts from which it could discern a widespread fraud involving
all WYO insurers or the identities of other specific fraudfeasors. Thus, the
claims in the present case against previously unnamed alleged fraudfeasors are
not barred by the first-to-file rule.
      Accordingly, we conclude that the district court erred in dismissing under
the first-to-file rule the Branch Defendants that Rigsby failed to name.
C. Public Disclosure Bar
      The insurer Defendants argue that this Court should affirm the dismissal
of Branch’s claims on the alternative ground of the FCA’s public disclosure bar.
As discussed above, the public disclosure bar is based upon the notion that a qui
tam suit does not benefit the Government if the information about the fraud is
already publicly known, unless the plaintiff is an original source. See United
States ex rel. Reagan v. E. Tex. Med. Ctr. Reg’l Healthcare Sys., 384 F.3d 168,
174 (5th Cir. 2004). The district court did not reach this ground. Because the
district court should have the opportunity to address the facts underpinning the

                                        14
                                  No. 07-31191

claim of public disclosure and original source and make any necessary findings
in the first instance, we do not reach this ground. Similarly, analysis of the Rule
9(b) challenge to Branch’s complaint is customarily done in the first instance by
the district court. We decline to address these issues for the first time on appeal,
and we express no opinion on the outcome of these issues on remand.
                              III. CONCLUSION
      We AFFIRM the district court’s dismissal of Branch’s claims against State
Farm and Allstate. We REVERSE the dismissal of Branch’s claims against all
other Defendants based upon the ground of the first-to-file bar. Rather than
address Defendants’ alternative grounds for affirmance, we REMAND the cause
so the district court can consider those arguments in the first instance. See
Breaux v. Dilsaver, 254 F.3d 533, 538 (5th Cir. 2001) (“Although this court may
decide a case on any ground that was presented to the trial court, we are not
required to do so.”).




                                        15